DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 13-16, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Itabashi (JP H10-086615, with English machine translation) in view of Kitamura (JP 2007-083604, with English machine translation). 
Regarding claims 1 and 3, Itabashi discloses a tire comprising a sidewall portion provided with a mark indicating portion (see Figs. 5, 10 with mark 12), the mark indicating portion comprising a reference surface (sidewall surface 10), and the mark formed on the reference surface in a convex manner (see cross section in Fig. 5, 10). The surface of each mark is provided with a ridge line (see peak point of contour 13), a first surface portion and a second surface portion (see flat portions of the contour extending from the ridge line). Each of the first and second surface portions is inclined so that a height from the reference surface is decreased as it goes away from the ridge line (height goes from H2 to H1 in Figs. 5, 10). The surface of each mark consists of a side surface portion extending outward in a tire axial direction from the reference surface portion (the contour surface 13 extends outward at its edges by a height H1 from the sidewall--the surface that forms the height H1 is the sidewall surface 
Itabashi illustrates the ridge line as extending radially or circumferentially and does not expressly disclose the ridge line as extending obliquely with respect to the tire radial direction. In the same field of endeavor of tire sidewall markings, Kitamura discloses a tire having markings with protruding portions 9 defining triangular cross sections comprising a ridge line and inclined surfaces (see Figs. 11, 14, 16-18 20). Kitamura teaches that while it is preferable that the protruding portion 9 gradually change the inclined surfaces in the circumferential cross-section shape, a radial cross-sectional shape or a cross-sectional shape cut diagonally with respect to the radial direction may be used ([0039]). In other words, Kitamura discloses that the triangular cross-section shape may be oriented diagonally as an alternative to circumferential or radial orientations. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the ridge line of Itabashi to extend obliquely to the tire radial direction since Kitamura teaches that a diagonal orientation is alternative to circumferential and radial orientations ([0039]). One would have been motivated to arrange the ridgeline obliquely to enhance the decorative appearance and light reflection of the marking and because a person with ordinary skill has good reason to pursue the known option within his or her technical grasp. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but or ordinary skill and common sense." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claims 2 and 4, the ridge lines in Itabashi and Kitamura have constant height and are straight lines (Itabashi, Fig. 5, 10) 
Regarding claim 3, Itabashi does not expressly disclose the ridgeline as "extending diagonally" as specially defined within the instant specification; however, Kitamura discloses forming the protruding cross-section diagonally with respect to the radial direction ([0039]). It would have been obvious to a 
Regarding claim 5, the surfaces are flat surfaces in Itabashi (Fig. 5, 10).
Regarding claims 13 and 14, Itabashi does not expressly disclose the ridge line height as varying in the length direction or decreased gradually or smoothly from a center. Itabashi does teach that the invention can combine the disclosed embodiments, for example varying the height in both the radial and circumferential directions of the tire [0052]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the triangular cross-section marking of Itabashi (modified) with another variable height in the radial or circumferential direction embodiment taught by Itabashi (see Figs. 1-4, 6-9, embodiments encompass both linear and curved surfaces) since Itabashi expressly teaches that the embodiments can be combined together to create height variations in multiple directions ([0052]). Inclining the first and second surface portions in multiple directions would result in a ridge line defined by the junction of the two surface portions that varies in the height direction (and curves in the case of curved surface portions). 
Regarding claim 15, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the first and second surface portion angles as the same since Itabashi describes the cross-section as "V" shaped and illustrates the angles as substantially identical (Fig. 5, 10, [0033]). 
Regarding claim 16, although Itabashi does not expressly disclose the area of the first and second surface portions, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the area ratio as 0.7 to 1.3 as claimed since Itabashi and Kitamura both disclose arranging the ridgeline in a manner that bisects the marking into two halves (see 
Regarding claim 21, Itabashi discloses a tire comprising a sidewall portion provided with a mark indicating portion (see Figs. 5, 10 with mark 12), the mark indicating portion comprising a reference surface (sidewall surface 10), and the mark formed on the reference surface in a convex manner (see cross section in Fig. 5, 10). The surface of each mark is provided with a single linear ridge line (see peak point of contour 13), a first surface portion and a second surface portion (see flat portions of the contour extending from the ridge line). Each of the first and second surface portions is inclined so that a height from the reference surface is decreased as it goes away from the ridge line (height goes from H2 to H1 in Figs. 5, 10).
Itabashi illustrates the ridge line as extending radially or circumferentially and does not expressly disclose the ridge line as extending obliquely with respect to the tire radial direction. In the same field of endeavor of tire sidewall markings, Kitamura discloses a tire having markings with protruding portions 9 defining triangular cross sections comprising a ridge line and inclined surfaces (see Figs. 11, 14, 16-18 20). Kitamura teaches that while it is preferable that the protruding portion 9 gradually change the inclined surfaces in the circumferential cross-section shape, a radial cross-sectional shape or a cross-sectional shape cut diagonally with respect to the radial direction may be used ([0039]). In other words, Kitamura discloses that the triangular cross-section shape may be oriented diagonally as an alternative to circumferential or radial orientations. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the ridge line of Itabashi to extend obliquely to the tire radial direction since Kitamura teaches that a diagonal orientation is alternative to circumferential and radial orientations ([0039]). One would have been motivated to KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Itabashi does not expressly disclose the ridgeline as extending diagonally so as to connect diagonal neighborhoods of a parallelogram; however, Kitamura discloses forming the protruding cross-section diagonally with respect to the radial direction ([0039]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to arrange the ridgeline so as to extend diagonally between corners of the marking since (1) Kitamura teaches arranging the protruding cross-section diagonally ([0039]); and (2) one would have been motivated to select an orientation based on aesthetic design choice and desired light reflectivity properties/angles of the marking. 
Regarding claim 23, Itabashi does not expressly disclose the ridge line height as varying in the length direction or decreased gradually or smoothly from a center. Itabashi does teach that the invention can combine the above embodiments, for example varying the height in both the radial and circumferential directions of the tire [0052]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the triangular cross-section marking of Itabashi (modified) with another variable height in the radial or circumferential direction embodiment of Itabashi (see Figs. 1-4, 6-9, embodiments encompass both linear and curved surfaces) since Itabashi expressly teaches that the embodiments can be combined together to create height variations in multiple directions ([0052]). Inclining the first and second surface portions in multiple directions would result in a ridge line defined by the junction of the two surface portions that varies in the height direction and curves in the case of curved surface portions embodiments.

Claims 6-10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Itabashi (JP H10-086615, with English machine translation) in view of Kitamura (JP 2007-083604, with English machine translation) as applied to claims 1 and 21 above, and further in view of Muhlhoff (US 20120227879).
Regarding claim 6, Itabashi does not disclose the reference surface or the surface of the mark as provided with a plurality of small protruding portions. In the same field of endeavor of tires, Muhlhoff discloses configuring the visible surface of a tire with a multiplicity of tufts or parallel blades in order to improve the contrast effect of patterns and markings on a tire ([0001, 0008,0009]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the reference surface and/or the marking surfaces in Itabashi with a plurality of protrusions (tufts/blades) as taught by Muhlhoff for the purpose of improving the contrast effect and visualization of the markings.
Regarding claim 7, the Muhlhoff discloses truncated conical protrusions (Fig. 1).
Regarding claim 8, Muhlhoff teaches a diameter of 0.03 to 0.5mm (30 to 500 micro meters) and a height greater than 0.1 mm (with a preferable height/diameter ratio of 2 to 4) ([0033-0034]). Further, Muhlhoff teaches a tuft density of greater than five tufts per mm2 ([0033])--which yields a tuft pitch of less than 1mm (1000 micro meters; about 1/5 mm2 area per tuft yields about 0.45 mm between tufts [√1/5]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the diameter, height, and pitch within the claimed ranges since Muhlhoff discloses diameter, height, and density ranges which yield tuft dimensions that fall within or overlap the claimed ranges.
Regarding claim 9, Muhlhoff discloses parallel blades with trapezoidal cross-sections (Fig. 2).
Regarding claim 10, Muhlhoff discloses the blades as having a width of at least 0.1mm, a pitch of 0.2 to 0.5mm (width is in turn limited to 0.5mm due to pitch limit), and a height to width ratio of 1.2 to 6, preferably 2 to 4 (if width is 0.1 to 0.5, then a h/d of 2 to 4 yields a height range of 0.2 to 2mm 
Regarding claim 22, Itabashi does not disclose the reference surface or the surface of the mark as provided with a plurality of small protruding portions in the form of truncated conical protrusions. In the same field of endeavor of tires, Muhlhoff discloses configuring the visible surface of a tire with a multiplicity of tufts or parallel blades in order to improve the contrast effect of patterns and markings on a tire ([0001, 0008,0009]). Muhlhoff discloses truncated conical protrusions (Fig. 1). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the reference surface and/or the marking surfaces in Itabashi with a plurality of truncated conical protrusions as taught by Muhlhoff for the purpose of improving the contrast effect and visualization of the markings. 

Claims 11, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Itabashi (JP H10-086615, with English machine translation) in view of Kitamura (JP 2007-083604, with English machine translation) as applied to claim 1 above, and further in view of Zimmer (US 20060032569).
Regarding claims 11 and 12, Itabashi does not disclose a base portion. It would have been obvious, however, to a person having ordinary skill in the art at the time of the invention to have configured the marking portion of Itabashi with a base portion since Zimmer, similarly directed towards a tire sidewall marking, teaches that a marking may be formed on a sidewall surface that is flush, raised or recessed relative to the surrounding sidewall ([0046]) and discloses providing a marking on a raised sidewall surface 6A that is raised from the surrounding proximal surface ([0054], Fig. 2A). One would 
As to claim 12 where the height of the ridge line from the reference surface (base) is greater than the height of the base from the sidewall surface, Zimmer does not expressly disclose the height of the base or the marking; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have adjusted the heights of the base and marking in order to control their prominence and visibility to observers. It is noted that the markings and base are designed for decoration and conveying information on the tire sidewall. It would have been within the purview of a person having ordinary skill in the art to adjust the heights of the base and marking portions based on the aesthetic design choice. 
Regarding claim 20, while Itabashi does not disclose a surrounding rib, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the mark with a surrounding rib since Zimmer, similarly directed towards a tire sidewall marking, teaches providing a scuff rib 8 that surrounds a raised sidewall surface marking to provide scuff protection ([0054]).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Itabashi (JP H10-086615, with English machine translation) in view of Kitamura (JP 2007-083604, with English machine translation) as applied to claim 1 above, and further in view of Fujioka (US 20100051159).
Regarding claims 11 and 12, Itabashi does not disclose a base portion. It would have been obvious, however, to a person having ordinary skill in the art at the time of the invention to have configured the marking portion of Itabashi with a base portion since Fujioka, similarly directed towards a tire sidewall marking, teaches providing a mark portion with a base portion to allow the mark to be more distinguishable and visible from the sidewall ([0004,0007]). As to claim 12, Fujioka show the mark .

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura (JP 2007-083604, with English machine translation).
Regarding claim 21, Kitamura discloses a tire comprising a sidewall portion provided with a mark indicating portion (see Figs. 1-14), the mark indicating portion comprising a reference surface (sidewall surface), and the mark formed on the reference surface in a convex manner (see cross section in Fig. 1-14). The surface of each mark is provided with a single linear ridge line (see apex of triangular contour), a first surface portion and a second surface portion (see flat portions of the contour extending from the ridge line). Each of the first and second surface portions is inclined so that a height from the reference surface is decreased as it goes away from the ridge line.
Kitamura teaches that while it is preferable that the protruding portion 9 gradually change the inclined surfaces in the circumferential cross-section shape, radial cross-sectional shape or a cross-sectional shape cut diagonally with respect to the radial direction may be used ([0039]). In other words, Kitamura discloses that the triangular cross-section shape may be oriented diagonally as an alternative to circumferential or radial orientations. 
Kitamura does not expressly disclose the ridgeline as extending diagonally so as to connect diagonal neighborhoods of a parallelogram; however, Kitamura discloses forming the protruding cross-section diagonally with respect to the radial direction ([0039]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to arrange the ridgeline so as to extend diagonally between corners of the marking since (1) Kitamura teaches arranging the protruding cross-section diagonally ([0039]); and (2) one would have been motivated to select an orientation based on aesthetic design choice and desired light reflectivity properties/angles of the marking. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura (JP 2007-083604, with English machine translation) as applied to claim 21 above, and further in view of Muhlhoff (US 20120227879).
Regarding claim 22, Kitamura does not disclose the reference surface or the surface of the mark as provided with a plurality of small protruding portions in the form of truncated conical protrusions. In the same field of endeavor of tires, Muhlhoff discloses configuring the visible surface of a tire with a multiplicity of tufts or parallel blades in order to improve the contrast effect of patterns and markings on a tire ([0001, 0008,0009]). Muhlhoff discloses truncated conical protrusions (Fig. 1). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the reference surface and/or the marking surfaces in Kitamura with a plurality of truncated conical protrusions as taught by Muhlhoff for the purpose of improving the contrast effect and visualization of the markings.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16, 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT C DYE/Primary Examiner, Art Unit 1749